United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-3732
                                ___________

Gabriel W. Mills,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
David Laser, Circuit Court Judge,       * Eastern District of Arkansas.
Second Judicial Circuit; Brent Davis, *
Prosecuting Attorney, Second Judicial * [UNPUBLISHED]
Circuit; Carla Powell, Deputy           *
Prosecuting Attorney, Second Judicial *
Circuit; Mike Everett, Attorney at Law; *
Poinsett County; Arkansas State         *
Hospital; L. D. Gibson, Poinsett        *
County Public Defender; Thomas E.       *
Fowler, Attorney at Law,                *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: September 1, 2004
                              Filed: September 7, 2004
                               ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
      Gabriel W. Mills appeals the district court’s1 dismissal, under the Younger2
abstention doctrine, of his 42 U.S.C. § 1983 action. We conclude that the district
court did not abuse its discretion in declining to exercise jurisdiction in light of
ongoing state proceedings. See Night Clubs, Inc. v. City of Fort Smith, Ark., 163
F.3d 475, 479 (8th Cir. 1998) (standard of review). Accordingly, we affirm, see 8th
Cir. R. 47B, but we modify the dismissal to be without prejudice, see Anderson v.
Schultz, 871 F.2d 762, 766 (8th Cir. 1989) (dismissal without prejudice is appropriate
when court abstains under Younger).
                       ______________________________




      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
      2
       See Younger v. Harris, 401 U.S. 37, 46 (1971).

                                         -2-